Title: To Thomas Jefferson from Jonas Gleason, 8 August 1823
From: Gleason, Jonas
To: Jefferson, Thomas


 Sir
Philadelphia
august 8th 1823
I have ben informed that their is a Coledge abuilding in Virginia and that you are one of the Directors and Expect that you will want a Cookery for the same sharefoved have taken the Liberty to Sende you one  My Circulors to Show you my ocupation and Suitable references the one put up at our hospital is No. 9 of Simuler Construction of No 7 on plate is 6 feet 8 inches long in the casting and Requiring from 12 to 18 inche of brick at Each Ende built on the wright Side of the Chimney the front being Cast Iron and ovens partitions and guarde plate. the Resivoy on top is of Copper tind over holding 137 Gallans the Cooping Vessels teakettl & coffee kettle are made of thick sheet Iron ting over with chain and Mechinery for gitting them in and out so that two women has dun all the Cooking for 300 and upwards for Nearly 3 years by Examining plate 7 you will preceive the fire is built under the Resivoy Near the wright Ende an pas is under the boiler and over the top ovens desending round two tear of ovens then up Making the pasage of the smoak more then 20 feet in the Cookery Making all partes Cook regular which apears to the height of improvements I am  preparing one for the Coledge Now building at Amitsburg in MerylandVerry Respectfully your Humble ServentJonas Gleason